DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 2 #206.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term “BLUETOOTH”, which is a trade name or a mark used in commerce, has been noted in this application in paragraph 0020 and 0023. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 10-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the mobility data is collected via one or more sensors selected from a group comprising a millimeter wave sensor and a depth camera”. It is unclear whether the applicant would like to claim both a millimeter wave sensor and a depth camera or select just one.  See MPEP 2173.05(h)  I. For the purposes of examination, it will be interpreted that only one is selected. 
Claim 4 is rejected due to its dependency on claim 3 and because it inherits and does not remedy the deficiencies of claim 3.
Claim 4 recites “synchronizing the mobility data collected by a millimeter wave sensor and a depth camera”. It is unclear whether the mobility data from the millimeter wave sensor is synchronized, the mobility data of the depth camera is synchronized or the data from both the millimeter wave sensor and the depth camera together are synchronized. See MPEP 2173.05(h)  I. For the purposes of examination, it will be interpreted that either the millimeter wave sensor mobility data is synchronized or the depth camera mobility data is synchronized.
Claim 5 recites “the one or more low level features are selected from a group comprising center of mass estimation, location, skeleton and joints”. It is unclear whether the applicant would like to claim all the limitations are selected or only one from the group. See MPEP 2173.05(h)  I. For the purposes of examination, it will be interpreted that only one is selected.
Claim 6 recites “the one or more clinical level features are selected from a group comprising cadence, path, step interval, step length, walking speed, turning angle, turning speed, leg swing, arm swing, joint load, balance, stability and symmetry”. It is unclear whether the applicant would like to claim all the limitations are selected or only one from the group. See MPEP 2173.05(h)  I. For the purposes of examination, it will be interpreted that only one is selected.
Claim 7 recites “the one or more health conditions are selected from a group comprising progression of neuro-degenerative diseases, fall risk assessment, quality of life assessment, and fragility or pre- and post- surgery patients”. It is unclear whether the applicant would like to claim all the limitations are selected or only one from the group. See MPEP 2173.05(h)  I. For the purposes of examination, it will be interpreted that only one is selected.
Claim 10 recites “the mobility data is collected via one or more sensors selected from a group comprising a millimeter wave sensor and a depth camera”. It is unclear whether the applicant would like to claim both a millimeter wave sensor and a depth camera or select just one. See MPEP 2173.05(h)  I. For the purposes of examination, it will be interpreted that only one is selected.
Claim 11 is rejected due to its dependency on claim 10 and because it inherits and does not remedy the deficiencies of claim 10.
Claim 11 recites “synchronizing the mobility data collected by a millimeter wave sensor and a depth camera”. It is unclear whether the mobility data from the millimeter wave sensor is synchronized, the mobility data of the depth camera is synchronized or the data from both the millimeter wave sensor and the depth camera together are synchronized. See MPEP 2173.05(h)  I. For the purposes of examination, it will be interpreted that either the millimeter wave sensor mobility data is synchronized or the depth camera mobility data is synchronized.
Claim 12 recites “the one or more low level features are selected from a group comprising center of mass estimation, location, skeleton and joints”. It is unclear whether the applicant would like to claim all the limitations are selected or only one from the group. See MPEP 2173.05(h)  I. For the purposes of examination, it will be interpreted that only one is selected.
Claim 13 recites “the one or more clinical level features are selected from a group comprising cadence, path, step interval, step length, walking speed, turning angle, turning speed, leg swing, arm swing, joint load, balance, stability and symmetry”. It is unclear whether the applicant would like to claim all the limitations are selected or only one from the group. See MPEP 2173.05(h)  I. For the purposes of examination, it will be interpreted that only one is selected.
Claim 14 recites “the one or more health conditions are selected from a group comprising progression of neuro-degenerative diseases, fall risk assessment, quality of life assessment, and fragility or pre- and post- surgery patients”. It is unclear whether the applicant would like to claim all the limitations are selected or only one from the group. See MPEP 2173.05(h)  I. For the purposes of examination, it will be interpreted that only one is selected.
Claim 17 recites “the mobility data is collected via one or more sensors selected from a group comprising a millimeter wave sensor and a depth camera”. It is unclear whether the applicant would like to claim both a millimeter wave sensor and a depth camera or select just one. See MPEP 2173.05(h)  I. For the purposes of examination, it will be interpreted that only one is selected.
Claim 18 is rejected due to its dependency on claim 17 and because it inherits and does not remedy the deficiencies of claim 17.
Claim 18 recites “synchronizing the mobility data collected by a millimeter wave sensor and a depth camera”. It is unclear whether the mobility data from the millimeter wave sensor is synchronized, the mobility data of the depth camera is synchronized or the data from both the millimeter wave sensor and the depth camera together are synchronized. See MPEP 2173.05(h)  I. For the purposes of examination, it will be interpreted that either the millimeter wave sensor mobility data is synchronized or the depth camera mobility data is synchronized.
Claim 19 recites “the one or more low level features are selected from a group comprising center of mass estimation, location, skeleton and joints”. It is unclear whether the applicant would like to claim all the limitations are selected or only one from the group. See MPEP 2173.05(h)  I. For the purposes of examination, it will be interpreted that only one is selected.
Claim 20 recites “the one or more clinical level features are selected from a group comprising cadence, path, step interval, step length, walking speed, turning angle, turning speed, leg swing, arm swing, joint load, balance, stability and symmetry”. It is unclear whether the applicant would like to claim all the limitations are selected or only one from the group. See MPEP 2173.05(h)  I. For the purposes of examination, it will be interpreted that only one is selected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claims is directed to non-statutory subject matter with the recitation of “computer-readable storage medium”. Examiner suggests adding “non-transitory” to make the claims eligible.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-14 are all within at least one of the four categories.
The independent claim 1 recites:
collecting mobility data corresponding to a user;
assessing one or more health conditions of the user based on applying one or more models to the one or more clinical level features.
The independent claim 8 recites:
collecting mobility data corresponding to a user;
assessing one or more health conditions of the user based on applying one or more models to the one or more clinical level features.

The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
	
The claimed steps of assessing can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims 2-7 and dependent claims 9-14, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims dependent claims 2-7 and dependent claims 9-14 recite steps (e.g. transmitting and sychronizing) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-14 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for collecting, extracting, assessing, transmitting, synchronizing and selecting merely invoke a computer as a tool.
The data-gathering step (collecting) and the data-output step (transmitting) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for collecting, extracting, assessing, transmitting, synchronizing and selecting. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide information about health conditions.  
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for collecting, extracting, assessing, transmitting, synchronizing and selecting. The claims do not apply the obtained data to a particular machine. Rather, the data is merely output in an post-solution step.
The additional elements are identified as follows: a local computing device, a remote computing device, millimeter wave sensor, depth camera and non-transitory computer-readable storage media.

Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
the non-patent literature cited by applicant:
MIKHELSON et al., "Noncontact Millimeter-Wave Real-Time Detection and Tracking of Heart Rate on an Ambulatory Subject", IEEE TRANSACTIONS ON INFORMATION TECHNOLOGY IN BIOMEDICINE, VOL. 16, NO. 5, SEPTEMBER 2012, pages 1-8.  
LONG et al., "Fusion of Millimeter Wave Radar and RGB-Depth Sensors for Assisted Navigation of the Visually Impaired", https://www.spiedigitallibrary.org/conference-proceedings-of-spie/10800..., Millimetre Wave and Terahertz Sensors and Tech.,05Oct2018, pages 1-14.
MELL et al., "The NIST Definition of Cloud Computing", National Institute of Standards and Technology, Special Publication 800-145, September 2011, pages 1-7.

Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-9, 12-16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DeMers (US 20210393166 A1).

With respect to claim 1, DeMers discloses
A computer-implemented method for assessing user mobility (see paragraph 0040, mobile device can be any portable electronic device such as a wearable computer; and see paragraph 0057, mobile device can estimate a mobility of a user), the method comprising: 
collecting mobility data corresponding to a user (see paragraph 0061, collecting sensor data regarding motion of a user); 
extracting one or more low level features from the mobility data (see paragraph 0061-0067, Fig. 3, the body orientation of a user can be determined using the collected sensor data; and see paragraph 0097, sensor data is processed to extract features such as acceleration data and gyroscope data) 
extracting one or more clinical level features from the low level features (see paragraph 0056, mobile device can estimate walking speed of a user within walking segments; and see paragraph 0080-0083, the normalized acceleration signal can be used to determine walking speed and step length of a user); and 
assessing one or more health conditions of the user (see paragraph 0085, a user’s health can be monitored, the physical health of the user can be estimated and an onset or severity of a particular disease such as Parkinson’s disease can be indicated) based on applying one or more models to the one or more clinical level features (see paragraph 0087-0088, a user’s health can be monitored using various techniques to identify correlations with the use of machine learning techniques).

With respect to claim 2, all limitations of claim 1 apply in which DeMers further discloses
wherein extracting the one or more low level features is performed on a local computing device (see paragraph 0043, motion sensor is part of the mobile device is utilized to detect movement and is coupled to a peripheral interface, Fig. 1 #110), and 
wherein extracting the one or more clinical level features from the one or more low level features is performed on a remote computing device (see paragraph 0095, mobile device transmits notifications to a remote device to inform others of the user’s health state), and further comprises: 
transmitting the one or more low level features from the local computing device to the remote computing device (see paragraph 0095, mobile device can transmit notifications to remote device).

With respect to claim 5, all limitations of claim 1 apply in which DeMers further discloses
the one or more low level features are selected from a group comprising center of mass estimation, location, skeleton, and joints (see paragraph 0086, demographic data regarding the individual can be obtained such as age, height, weight and location; and see paragraph 0061-0067, Fig. 3, the body orientation of a user can be determined using the collected sensor data).

With respect to claim 6, all limitations of claim 1 apply in which DeMers further discloses
the one or more clinical level features are selected from a group comprising cadence, path, step interval, step length, walking speed, turning angle, turning speed, leg swing, arm swing, joint load, balance, stability, and symmetry (see paragraph 0056, mobile device can estimate periods of time the user’s feet are on the ground, walking speed, step length, step period, turning rate and symmetry; see paragraph 0061, mobile device can determine number of steps taken by a user over time, a user’s step cadence and more specific directions of movement; see paragraph 0063-0065, swing phases).

With respect to claim 7, all limitations of claim 1 apply in which DeMers further discloses
the one or more health conditions are selected from a group comprising progression of neuro-degenerative diseases, fall risk assessment, quality of life assessment, and frailty of pre- and post-surgery patients (see paragraph 0057, estimate mobility of a user, a disease severity of the user and an injury risk of the user; and see paragraph 0085, a user’s health can be monitored, the physical health of the user can be estimated be it relatively healthy or less healthy and an onset or severity of a particular disease such as Parkinson’s disease can be indicated).

With respect to claim 8, DeMers discloses
A computer program product for assessing user mobility (see paragraph 0040, mobile device can be any portable electronic device such as a wearable computer; and see paragraph 0055, various functions of the device can be implemented in hardware and software; and see paragraph 0057, mobile device can estimate a mobility of a user), the computer program product comprising: one or more non-transitory computer-readable storage media (see paragraph 0053, memory, Fig. 1 #150) and program instructions stored on the one or more non-transitory computer-readable storage media (see paragraph 0054, the memory can store various instructions) capable of performing a method, the method comprising: 
collecting mobility data corresponding to a user (see paragraph 0061, collecting sensor data regarding motion of a user); 
extracting one or more low level features from the mobility data (see paragraph 0061-0067, Fig. 3, the body orientation of a user can be determined using the collected sensor data; and see paragraph 0097, sensor data is processed to extract features such as acceleration data and gyroscope data) 
extracting one or more clinical level features from the low level features (see paragraph 0056, mobile device can estimate walking speed of a user within walking segments; and see paragraph 0080-0083, the normalized acceleration signal can be used to determine walking speed and step length of a user); and 
assessing one or more health conditions of the user (see paragraph 0085, a user’s health can be monitored, the physical health of the user can be estimated and an onset or severity of a particular disease such as Parkinson’s disease can be indicated) based on applying one or more models to the one or more clinical level features (see paragraph 0087-0088, a user’s health can be monitored using various techniques to identify correlations with the use of machine learning techniques).

With respect to claim 9, all limitations of claim 8 apply in which DeMers further discloses
wherein extracting the one or more low level features is performed on a local computing device (see paragraph 0043, motion sensor is part of the mobile device is utilized to detect movement and is coupled to a peripheral interface, Fig. 1 #110), and 
wherein extracting the one or more clinical level features from the one or more low level features is performed on a remote computing device (see paragraph 0095, mobile device transmits notifications to a remote device to inform others of the user’s health state), and further comprises: 
transmitting the one or more low level features from the local computing device to the remote computing device (see paragraph 0095, mobile device can transmit notifications to remote device).

With respect to claim 12, all limitations of claim 8 apply in which DeMers further discloses
the one or more low level features are selected from a group comprising center of mass estimation, location, skeleton, and joints (see paragraph 0086, demographic data regarding the individual can be obtained such as age, height, weight and location; and see paragraph 0061-0067, Fig. 3, the body orientation of a user can be determined using the collected sensor data).

With respect to claim 13, all limitations of claim 8 apply in which DeMers further discloses
the one or more clinical level features are selected from a group comprising cadence, path, step interval, step length, walking speed, turning angle, turning speed, leg swing, arm swing, joint load, balance, stability, and symmetry (see paragraph 0056, mobile device can estimate periods of time the user’s feet are on the ground, walking speed, step length, step period, turning rate and symmetry; see paragraph 0061, mobile device can determine number of steps taken by a user over time, a user’s step cadence and more specific directions of movement; see paragraph 0063-0065, swing phases).

With respect to claim 14, all limitations of claim 8 apply in which DeMers further discloses
 the one or more health conditions are selected from a group comprising progression of neuro-degenerative diseases, fall risk assessment, quality of life assessment, and frailty of pre- and post-surgery patients (see paragraph 0057, estimate mobility of a user, a disease severity of the user and an injury risk of the user; and see paragraph 0085, a user’s health can be monitored, the physical health of the user can be estimated be it relatively healthy or less healthy and an onset or severity of a particular disease such as Parkinson’s disease can be indicated).

With respect to claim 15, DeMers discloses
A computer system for assessing user mobility (see paragraph 0040, mobile device can be any portable electronic device such as a wearable computer; and see paragraph 0055, various functions of the device can be implemented in hardware and software; and see paragraph 0057, mobile device can estimate a mobility of a user), the system comprising: one or more computer processors (see paragraph 0042, processor and co-processor, Fig. 1 #104 and #152), one or more computer-readable storage media (see paragraph 0053, memory, Fig. 1 #150), and program instructions stored on the one or more of the computer-readable storage media (see paragraph 0054, the memory can store various instructions) for execution by at least one of the one or more processors capable of performing a method (see paragraph 0042, the processors operate to perform operations), the method comprising: 
collecting mobility data corresponding to a user (see paragraph 0061, collecting sensor data regarding motion of a user); 
extracting one or more low level features from the mobility data (see paragraph 0061-0067, Fig. 3, the body orientation of a user can be determined using the collected sensor data; and see paragraph 0097, sensor data is processed to extract features such as acceleration data and gyroscope data) 
extracting one or more clinical level features from the low level features (see paragraph 0056, mobile device can estimate walking speed of a user within walking segments; and see paragraph 0080-0083, the normalized acceleration signal can be used to determine walking speed and step length of a user); and 
assessing one or more health conditions of the user (see paragraph 0085, a user’s health can be monitored, the physical health of the user can be estimated and an onset or severity of a particular disease such as Parkinson’s disease can be indicated) based on applying one or more models to the one or more clinical level features (see paragraph 0087-0088, a user’s health can be monitored using various techniques to identify correlations with the use of machine learning techniques).

With respect to claim 16, all limitations of claim 15 apply in which DeMers further discloses
extracting the one or more low level features is performed on a local computing device (see paragraph 0043, motion sensor is part of the mobile device is utilized to detect movement and is coupled to a peripheral interface, Fig. 1 #110), and 
wherein extracting the one or more clinical level features from the one or more low level features is performed on a remote computing device (see paragraph 0095, mobile device transmits notifications to a remote device to inform others of the user’s health state), and further comprises: 
transmitting the one or more low level features from the local computing device to the remote computing device (see paragraph 0095, mobile device can transmit notifications to remote device).

With respect to claim 19, all limitations of claim 15 apply in which DeMers further discloses
the one or more low level features are selected from a group comprising center of mass estimation, location, skeleton, and joints (see paragraph 0086, demographic data regarding the individual can be obtained such as age, height, weight and location; and see paragraph 0061-0067, Fig. 3, the body orientation of a user can be determined using the collected sensor data).

With respect to claim 20, all limitations of claim 15 apply in which DeMers further discloses
the one or more clinical level features are selected from a group comprising cadence, path, step interval, step length, walking speed, turning angle, turning speed, leg swing, arm swing, joint load, balance, stability, and symmetry (see paragraph 0056, mobile device can estimate periods of time the user’s feet are on the ground, walking speed, step length, step period, turning rate and symmetry; see paragraph 0061, mobile device can determine number of steps taken by a user over time, a user’s step cadence and more specific directions of movement; see paragraph 0063-0065, swing phases).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over DeMers in view of Boufounos (US 20190285740 A1).

With respect to claim 3, all limitations of claim 1 apply in which DeMers further discloses the mobility data is collected via one or more sensors (see paragraph 0061, collecting sensor data regarding motion of a user using motion sensors, Fig. 1 #110).
	DeMers does not discloses the mobility data is collected via one or more sensors selected from a group comprising a millimeter wave sensor and a depth camera.
	Boufounos teaches a millimeter wave sensor (see paragraph 0031, millimeter wave radar is included in the electromagnetic sensor) and a depth camera (see paragraph 0031, a depth camera is included in the optical sensor).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a depth camera and millimeter wave sensor as taught by Boufounos to the sensor disclosed by DeMers because the addition would have resulted in the predictable result of producing a set of images to understand mobility that can be visualized with radar reflectivity and depth deformations (Boufounos: see paragraph 0033).

With respect to claim 4, all limitations of claim 3 apply in which Boufonuos further teaches synchronizing (see paragraph 0034, the optical and radar reflectivity images are synchronized) the mobility data (see paragraph 0034, the object is moving in the scene) collected by the millimeter wave sensor and the depth camera.

With respect to claim 10, all limitations of claim 8 apply in which DeMers further discloses the mobility data is collected via one or more sensors (see paragraph 0061, collecting sensor data regarding motion of a user using motion sensors, Fig. 1 #110).
DeMers does not discloses the mobility data is collected via one or more sensors selected from a group comprising a millimeter wave sensor and a depth camera.
	Boufounos teaches a millimeter wave sensor (see paragraph 0031, millimeter wave radar is included in the electromagnetic sensor) and a depth camera (see paragraph 0031, a depth camera is included in the optical sensor).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a depth camera and millimeter wave sensor as taught by Boufounos to the sensor disclosed by DeMers because the addition would have resulted in the predictable result of producing a set of images to understand mobility that can be visualized with radar reflectivity and depth deformations (Boufounos: see paragraph 0033).

With respect to claim 11, all limitations of claim 10 apply in which Boufonuos further teaches synchronizing (see paragraph 0034, the optical and radar reflectivity images are synchronized) the mobility data (see paragraph 0034, the object is moving in the scene) collected by the millimeter wave sensor and the depth camera.

With respect to claim 17, all limitations of claim 15 apply in which DeMers further discloses the mobility data is collected via one or more sensors (see paragraph 0061, collecting sensor data regarding motion of a user using motion sensors, Fig. 1 #110).
DeMers does not discloses the mobility data is collected via one or more sensors selected from a group comprising a millimeter wave sensor and a depth camera.
	Boufounos teaches a millimeter wave sensor (see paragraph 0031, millimeter wave radar is included in the electromagnetic sensor) and a depth camera (see paragraph 0031, a depth camera is included in the optical sensor).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a depth camera and millimeter wave sensor as taught by Boufounos to the sensor disclosed by DeMers because the addition would have resulted in the predictable result of producing a set of images to understand mobility that can be visualized with radar reflectivity and depth deformations (Boufounos: see paragraph 0033).

With respect to claim 18, all limitations of claim 17 apply in which Boufonuos further teaches synchronizing (see paragraph 0034, the optical and radar reflectivity images are synchronized) the mobility data (see paragraph 0034, the object is moving in the scene) collected by the millimeter wave sensor and the depth camera.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791